                           Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 1 of 7
                                                                                                            FILED
                                      UNITED STATES DISTRICT COURT                                                AUG    1 9 2019
                                                   WESTERN DISTRICT OF TEXAS
                                                     SAN ANTONIO DIVISION                                  CLERK, U.S. DISTRICT CLERK
                                                                                                                   DISTRICT OF TEXAS

UNITED STATES OF AMERICA                                                                                                        DEPUTY
                                                                             Case Number: 5:19-CR-00106-DAE(1)
V.                                                                           USM Number: 25178-480

BENJAMIN JOOST BOGARD

           Defendant.

                                          JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

           The defendant, BENJAMIN JOOST BOGARD, was represented by Michael J. Morris , Esq.

        The defendant pled guilty to Count One (is) of the Amended Superseding Information on May           1,   2019. Accordingly, the
defendant is adjudged guilty of such Count, involving the following offense:

         Title & Section                       Nature of Offense                        Offense Ended                       Count

     18 U.S.C. §   1466A(b)(i)            Possession of Obscene Visual                    01/25/2019                       One (is)
                                          Representation of the Sexual
                                               Abuse of Children



         As pronounced on August 5, 2019, the defendant is sentenced as provided in pages 2 through 7 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is further ordered that the defendant shall notif' the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notif' the Court and United States Attorney of material changes in economic
circumstances.

           Signed this 19th day of August, 2019.




                                                                                           DA\11 A. EZRA
                                                                                   Senior Unitetates District Judge
                        Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 2 of 7

AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                                                 Judgment -- Page 2 of 7


DEFENDANT:                   BENJAMIN JOOST BOGARD
CASE NUMBER:                 5:1 9-CR-00 1 06-DAE( 1)


                                                        IMPRISONMENT
         The defendant is hereby committed to the custody of the Eederal Bureau of Prisons to be imprisoned for a total term of
eighty (80) months as to count one (is) with credit for time served while in custody for this federal offense pursuant to 18 U.S.C.     §
3585(b).

           The court makes the following recommendation to the Bureau of Prisons:
           1) That the defendant be incarcerated as close to Central Texas as possible
           2) That the defendant be incarcerate at a facility where he will not be accessible predators or will not be in a situation where
               he can be physically harmed or victimized

           The defendant shall remain in custody pending service of sentence.




                                                              ft1*tSfliI

I have   executed this judgment as follows:




          Defendant delivered on                                    to

at ______________________________, with a certified copy of this judgment.



                                                                                            UNITED STATES MARSHAL




                                                                                                       By
                                                                                        DEPUTY UNITED STATES MARSHAL
                       Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 3 of 7

AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                                                Judgment--Page 3 of 7

DEFENDANT:                  BENJAMIN JOOST BOGARD
CASE NUMBER:                5:1 9-CR-GO 1 06-DAE( 1)

                                                    SUPERVISED RELEASE
         Upon release from imprisonment, the defendant shall be on supervised release for a term of three (3) years as to count one
(is).

         While on supervised release, the defendant shall comply with the mandatory, standard and if applicable, the special
conditions that have been adopted by this Court, and shall comply with the following additional conditions:

              The defendant shall participate in a sex offense-specific treatment program and submit to periodic polygraph testing at
              the discretion of the probation officer as a means to ensure compliance with the requirements of supervision or the
              treatment program. The defendant shall follow the rules and regulations of the program. The probation officer will
              supervise the defendant's participation in the program (provider, location, modality, duration, intensity, etc). The
              defendant shall pay the costs of the program if financially able.

         2.   The defendant shall allow the probation officer to install computer monitoring software on any computer (as defined in
              18 U.S.C. § 1030(e)(l)) the defendant uses.

              To ensure compliance with the computer monitoring condition, the defendant shall allow the probation officer to conduct
              initial and periodic unannounced searches of any computers (as defined in 18 U.S.C. § I 030(e)( 1)) subject to computer
              monitoring. These searches shall be conducted for the purposes of determining whether the computer contains any
              prohibited data prior to installation of the monitoring software; to determine whether the monitoring software is
              functioning effectively after its installation; and to determine whether there have been attempts to circumvent the
              monitoring software after its installation. The defendant shall warn any other people who use these computers that the
              computers may be subject to searches pursuant to this condition.

              The defendant shall submit his or her person, property, house, residence, vehicle, papers, computers (as defined in 18
              U.S.C. § 1 030(e)(1 )), other electronic communications or data storage devices or media, or office, to a search conducted
              by a United States probation officer. Failure to submit to a search may be grounds for revocation of release. The
              defendant shall warn any other occupants that the premises may be subject to searches pursuant to this condition. The
              probation officer may conduct a search under this condition only when reasonable suspicion exists that the defendant has
              violated a condition of supervision and that the areas to be searched contain evidence of this violation. Any search shall
              be conducted at a reasonable time and in a reasonable manner.

         5.   The defendant shall not associate with any child or children under the age of 18 except in the presence and supervision of
              an adult specifically designated in writing by the probation officer. The probation officer will notify the designated adult
              of risks occasioned by the defendant's criminal record or personal history or characteristics. The defendant shall permit
              the probation officer to make such notifications.

         6.   The defendant shall reside in a residence approved, in advance, by the probation officer. Any changes in the residence
              must be pre-approved by the Court.

              The defendant shall not reside within 1,000 feet of the real property comprising a public or private elementary,
              vocational, or secondary school or a public or private college, junior college, university or playground or a housing
              authority owned by a public housing authority or within 100 feet of a public or private youth center, public swimming
              pool or video arcade facility, without prior approval of the Court.
                        Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 4 of 7

AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                                                     Judgment-- Page 4 of 7

DEFENDANT:                   BENJAMIN JOUST BOGARD
CASE NUMBER:                 5:1 9-CR-OO 1 06-DAE( 1)


                                            CONDITIONS OF SUPERVISION
Mandatory Conditions:

     1.   The defendant shall not commit another federal, state, or local crime during the term of supervision.

    2.    The defendant shall not unlawfully possess a controlled substance.

    3.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
           within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
           the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
           presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

    4.    The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a sample
           is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 141 35a).

    5.    If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34
           U.S.C. § 20901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
           agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

    6.    If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an approved
           program for domestic violence.

    7.    If the judgment imposes restitution, the defendant shall pay the ordered restitution in accordance with 18 U.S.C. §       2248,
           2259, 2264, 2327, 3663, 3663A, and 3664. (if applicable)

    8.    The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

    9.    If the judgment imposes a fine, it is a condition of supervision that the defendant pay in accordance with the Schedule of
           Payments sheet of the judgment.

     10. The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
          defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

    1)    The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
          seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
          different probation office or within a different time frame.

    2) After initially report to the probation office, the defendant will receive instructions from the court or the probation officer about
       how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first getting
          permission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten (10) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming aware
       of a change or expected change.

    6)    The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
          defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
          are observed in plain view..

    7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full-time
       employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
       defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify the
                        Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 5 of 7

AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                                                    Judgment -- Page   5   of 7

DEFENDANT:                   BENJAMIN JOOST BOGARD
CASE NUMBER:                 5:1 9-CR-OO I 06-DAE( 1)

          probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in advance is
          not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours
          of becoming aware of a change or expected change.

     8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
        defendant knows someone has been convicted of a felony, the defendant shall not knowingly pommunicate or interact with
          that person without first getting the permission of the probation officer.

     9)   If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
          seventy-two (72) hours.

     10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon
         (i.e., anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person
         such as nunchakus or tasers).

     11) The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.


     12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
          officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction. The
          probation officer may contact the person and confirm that the defendant has notified the person about the risk.

     13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

     14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
         penalties in accordance with the Schedule of Payments sheet of the judgment.

     15) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
          supervision that the defendant shall provide the probation officer access to any requested financial information.

     16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
          supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
          the probation officer, unless the defendant is in compliance with the payment schedule.

     17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
         shall be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter the United States.
         If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
          probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                                     Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 6 of 7

      AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                                                                                          Judgment -- Page 6 of 7

      DEFENDANT:                            BENJAMIN JOOST BOGARD
      CASE NUMBER:                          5:1 9-CR-00 1 06-DAE( 1)


                                            CRIMINAL MONETARY PENALTIES/SCHEDULE
               The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
      forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
      penalties is due during imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau of Prisons'
      Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E. Chavez Blvd,
      Room G65, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any criminal
      monetary penalties imposed.

                                                                 Assessment                                        Fine                       Restitution                                JVTA
      TOTALS                                                        $100.00                                        $.00                                  5.00                              $00

                                                                                 SPECIAL ASSESSMENT

              It is ordered that the defendant shall pay to the United States a special assessment of $100.00. Payment of this sum shall
      begin immediately

                                                                                                FINE

                  The fme is waived because of the defendant's inability to pay.


                                                         DOMESTIC TRAFFICKING VICTIM'S ASSESSMENT

             The Court finds the defendant is indigent, therefore the Court does not impose a special assessment under the Justice for
     Victims of Trafficking Act.




           If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the united States is paid.

            If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally imposed. See 18             u.s.c. §3614.
           The defendant shall pay interest on any fine or restitution of more than $2,500.00, unless the fine or restitution is paid in full before the fifteenth day after the date of the
judgment, pursuant to 18 u.s.c. §3612(f). All payment options may be subject to penalties for delinquency and default, pursuant to 18 u.s.c. §3612(g).

              Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) community restitution, (6) fine
interest, (7) penalties, and (8) costs, including cost of prosecution and court costs.

            Findings for the total amount of losses are required under Chapters 1 09A, 110, 11 OA, ard        11   3A of Title 18 for offenses committed on or after September 13, 1994,
but before April23, 1996.
                        Case 5:19-cr-00106-DAE Document 57 Filed 08/19/19 Page 7 of 7

AO 245B (Rev. TXW 10/12) Judgment in a Criminal Case                                             Judgment -- Page 7 of 7


DEFENDANT:                   BENJAMIN JOOST BOGARD
CASE NUMBER:                 5:1 9-CR-OO 1 06-DAE( 1)


                                                         FORFEITURE
        The defendant is ordered to forfeit the following property to the United States:

         1.   Any and all online accounts used by the defendant; and

        2. Huawei P20 Lite ANE-LX3 cellular telephone bearing serial number KPSDU18425000 143.
